DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 15-18 and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield (US 5,853,778) in view of Pollard (GB 2,457,957 A).
In regard to claim 6, Mayfield discloses the following:
A large number of moist and sticky food products, such as peanut butter, jelly, tuna fish salad, chicken salad, egg salad, pimento salad, etc. (herein generally referred to a "amorphous" food products), are utilized to make sandwiches every day. Such food products are typically packaged in container from which they are directly applied on bread slices to make sandwiches. Frequently, such sandwiches are stored for a period of time before they are consumed. For example, children take such sandwiches for eating at lunch time, which may be a few hours after such sandwiches are prepared. Sandwiches made with tuna salad, chicken salad, pimento salad and meat slices, tomatoes and other condiments are stored in refrigerated sections in stores for sale, which may occur from several hours to a couple of days after such sandwiches have been prepared. The moisture from such sandwich materials penetrate into the bread slices, which alters the taste and texture of the bread. Additionally, none of the above-described and other types of sticky and moist or amorphous food products is commercially available in individually wrapped slices, like cheese slices, are commonly available in ordinary grocery stores. It will be very useful to provide such materials in ready-to-use shapes, such as slices, that will retain their shapes and will not allow the moisture from such food products to transfer to the food materials (e.g. bread) to which they are applied (Col. 2 lines 25-49).
Additionally, it will be desirable to make available films of edible material that can be placed between the bread and the desired amorphous food products, wherein the edible film will not alter the taste of the amorphous food products and will not allow the moisture from the amorphous food products to transfer to the outer material, thereby allowing the prepared sandwiches to be stored for longer periods of time (Col. 2 lines 54-59).
Consumers also want packaging that will present such food products as individual slices that will retain the taste and flavor of such food products (Col. 2 lines 63-65).
The present invention addresses some of the above-noted problems and needs relating generally to the handling and use of sticky food products and provides methods of coating and/or covering such food products with edible, substantially non-sticky materials for use during preparation of such food products and methods for packaging such coated food products for long term storage, shipping and handling of such food products (Col. 3 lines 13-20).
Individually wrapped slices of the moist food product may be further wrapped in plastic films, boxed and transported. Sandwiches utilizing the moist food products with the edible material thereon may be made and stored and sold in convenience store, grocery stores and the like (Col. 3 lines 28-30).
Alternatively, other edible films having enhanced moisture impermeability properties may be used. The edible film is preferably clear, odorless, and tasteless. The film is cut into useable sizes for wrapping desired food products (Col. 4 lines 27-30).
In the example of FIG. 1A, the food product contains a layer (sheet) 14 of one food item placed on a layer 12 of a second food item. The food items 12 and 14 may be any desired items. For example, food item 12 may be peanut butter and food item 14 may be a fruit preserve. Alternatively, food item 12 may be slices of a meat and layer 14 may be composed of condiments, cheese and other materials commonly used for making sandwiches. It should be obvious that for the purpose of this invention, food product 10 may be comprised of any desired food materials. Further, the food product 10 may have any number of layers and any number of different edible materials (Col. 4 lines 45-56).
The desired food product is placed on a sheet or film 20 of the edible material. The sheet 20 is then wrapped over the food product 10 in any desired manner. The wrapped food product 22 essentially has an outer shell made from the relatively thin edible film 20. If the food product 10 is a sticky substance, such as peanut butter or peanut butter and jelly or other sandwich materials, such as egg salad, chicken salad, tuna fish salad, etc., then the edible film 20 prevents the product from sticking with the storage medium in which it is placed, such as a container or a box. The edible material layer 20 further reduces seepage of moisture from the product 10 to the storage medium. This method allows stacking of several individually wrapped products in a storage medium or refrigerator. Individually wrapped items can later be used to form sandwiches or used in any other desired manner (Col. 4 bottom paragraph, Col. 5 top paragraph).

In regard to the recitation of the shape, Mayfield discloses the following:
To form an individual sandwich-size of about 4 in. by 4 in., a press blade is pressed down on the long, thin slice to seal the film together about every 4 in. A cutting blade is used to cut off 4 in. by 4 in. slices by cutting at the seals made by the press blade. A completely sealed, sandwich-size slice results. The sandwich-sized slice is about 4 in. long by 4 in. wide and has a thickness suitable for making a sandwich. Although the sandwich-sized slice is sealed in a film, the food and film may be eaten together because the film is edible (Col. 4 lines 47-55).

Therefore, in regard to claim 6, Mayfield discloses a sandwich product that combines a meat/protein portion layer and a layer comprising a wrapped salad portion in and a thin, edible wrapper enclosing the salad ingredients, the wrapped salad portion having a form of a flattened mass having an approximately square form, in the shape of a thick square, wherein the meat/ protein portion layer and the wrapped salad portion layer disposed between a bread portion.
In regard to claim 6, Mayfield is silent as to the wrapper being selected from the rice paper. Pollard discloses the edible wrapper is a rice paper (page 1 lines 30-32, claim 3). 

Pollard discloses:
A method of forming a food product comprises taking a stainless steel mould (Fig 1) formed with a plurality of equally spaced strips and placing it on a sheet of edible material. Each of the strips is then filled with a food material so that adjacent strips contain different food materials, before the mould is lifted away from the edible sheet to leave the strips of food product thereon, held together by the sheet material (Fig 2). The food product strips are then cut into shapes, such as square, triangle, circle or star to produce the finished food product. The mould may have 15 to 20 strips, each about 1cm wide and 1 cm deep and up to 20 cm long. The edible sheet may be a thin pastry sheet or a sheet of rice paper. The food material placed in the strips may include vegetables, fruit, protein such as meat, rice and pasta. The method forms healthy food products in a colourful and attractive shape (Abstract).
Pollard discloses that “if required an outer rim 75% of moulds depth, made using rice paper or thin pastry, provides a retaining wall for the ingredients” (page 1 bottom paragraph).
One of ordinary skill in the art would have been motivated to modify Mayfield in view of Pollard and to employ rice paper as a food/salad wrapper as disclosed by Pollard. One of ordinary skill in the art would have been motivated to do so, since Mayfield already discloses enveloping/wrapping various food ingredients including meat, protein and salads in the edible wrapper. Pollard also discloses that rice paper may serve as a food wrapper, as a “retaining wall” between different food layers in the multilayered food product without negatively effecting the taste of the layered food products. Therefore to employ rice paper as a food wrapper instead of edible films of Mayfield would have been obvious. One of ordinary skill in the art would have been motivated to employ any conventional handling techniques associated with rice paper  as a packaging for moist food ingredients.
In regard to claims 6, 15-18 and 54-57, Mayfield discloses “(iii) tuna fish salad, (iv) egg salad, (vi) chicken salad, (vii)sandwich spread, and (viii) pimiento salad” (claim 3), “c) cheese, (d) chicken salad, (e) meat-based sandwich materials, (f) poultry-based sandwich materials, (g) dairy products-based materials, and (h) vegetable-based materials” (claim 11).
Mayfield discloses two slices of bread (Col. 6 lines 13-16; Col. 7 lines 12-15).
Mayfield discloses lettuce and/or tomato wrapped and sealed in edible film (Col. 7 lines 40-45). One of ordinary skill in the art would have been motivated to include any conventional salad ingredients based on the personal preference of a consumer.
Further, it is noted that rice papers wrapper appear to have thickness as recited. In any case, one of ordinary skill in the art would have been motivated to employ thin rice paper in order to preserve the taste and visibility of the wrapped salad portion.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the edible sheet is moistened) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments are directed to the method of moistening the sheet. The instant claims are directed to the product. Mayfield discloses the moist food ingredients are contacted with the food sheet to not allow the moisture from such food products to transfer to the food materials (e.g. bread) to which they are applied (Col. 2 lines 25-49). Hence, when the moist food ingredients are contacted with the packaging food material, the packaging food material  is inherently considered to be moistened.
In response to Applicant’s arguments regarding Pollard reference, it is noted that Pollard discloses that “if required an outer rim 75% of moulds depth, made using rice paper or thin pastry, provides a retaining wall for the ingredients” (page 1 bottom paragraph).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to Applicant’s arguments regarding the teaching of wrapping in Pollard reference, it is noted that  Pollard is not relied upon as a teaching of wrapping. Mayfield is relied upon as a teaching of wrapping:
The sheet 20 is then wrapped over the food product 10 in any desired manner. The wrapped food product 22 essentially has an outer shell made from the relatively thin edible film 20. If the food product 10 is a sticky substance, such as peanut butter or peanut butter and jelly or other sandwich materials, such as egg salad, chicken salad, tuna fish salad, etc., then the edible film 20 prevents the product from sticking with the storage medium in which it is placed, such as a container or a box. The edible material layer 20 further reduces seepage of moisture from the product 10 to the storage medium. This method allows stacking of several individually wrapped products in a storage medium or refrigerator. Individually wrapped items can later be used to form sandwiches or used in any other desired manner (Col. 4 bottom paragraph, Col. 5 top paragraph).

Further in response to Applicant’s arguments regarding the affecting the taste of food, it is noted that Pollard teaches including up to 20 kinds/strips of food material. It appears that rice paper container will not effect the state of such food product.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791